October 24, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                   HOWARD REGINALD WILLIS, Appellant

NO. 14-15-00913-CV                           V.

                          LOLA E. WILLIS, Appellee
                      ________________________________

       This cause, an appeal from the judgment signed September 16, 2015, was
heard on the transcript of the record. We have inspected the record and find error in
the judgment. We therefore REFORM the judgment of the court below to delete
Section 22 of the judgment and to delete any award of spousal maintenance. We
order the judgment of the court below AFFIRMED except as modified in this
judgment. For good cause, we order appellant Howard Reginald Willis to pay all
costs incurred in this appeal. We further order this decision certified below for
observance.